Citation Nr: 1747387	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-34 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to special monthly compensation (SMC) for aid and attendance.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthralgia (claimed as muscle cramps, muscle pain, joint pain, and fatigue, due to an undiagnosed illness).  

3. Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Esq. 


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974 and from September 1976 to September 1978 in the U.S. Marine Corps.  He also served on active duty from August 1983 to August 1984, from May 1985 to September 1985, and from October 1990 to May 1991 in the U.S. Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In his October 2014 substantive appeal, the Veteran requested a Board hearing.  In an October 2017 statement, he requested review of this appeal under the Board's Pre-Hearing Conference (PHC) program.  The statement provided that if the Board were to accept the Veteran's request to consider the appeal under the PHC program, then the he would agree to waive his right to a Board hearing.  The undersigned Veterans Law Judge granted the Veteran's request to adjudicate the appeal under the PHC program.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran requires regular aid and attendance due to his service-connected PTSD, due to factors such as: an inability to keep himself ordinarily clean and presentable; and mental incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment (including medication management, driving, and use of household appliances).

2. In an October 2017 written and signed statement, prior to the promulgation of a decision in this appeal, the Veteran's attorney expressly stated that the Veteran wished to withdraw his appeal as to the issues of entitlement to service connection for multiple sclerosis, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthralgia.


CONCLUSIONS OF LAW

1. The criteria for SMC for aid and attendance have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).

2. The criteria for withdrawal of the appealed issues of entitlement to service connection for multiple sclerosis, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthralgia, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. SMC for Aid and Attendance

The Veteran seeks entitlement to SMC for aid and attendance due to his service-connected PTSD (currently rated as 100 percent disabling from December 27, 2007).  

The Board has thoroughly reviewed the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.   In any event, the Board's findings below are wholly favorable to the Veteran. 

The regulations pertinent to this decision were provided to the Veteran in the October 2014 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here in full.

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the veteran was so helpless as to need regular aid and attendance, not that there be a constant need for aid and attendance.  38 C.F.R. § 3.352 (a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in 38 C.F.R. § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran requires regular aid and attendance because of his service-connected PTSD due to factors such as: an inability to keep himself ordinarily clean and presentable; and mental incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  

The Board affords great probative value to the consistent, competent, and persuasive medical opinions and examination reports submitted by the Veteran's attorney in support of the aid and attendance claim, which are summarized below.  

A VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) by VA physician, Dr. D.E.P. received in January 2011 included the following medical findings regarding the Veteran's service-connected psychiatric condition: the Veteran was not able to prepare his own meals; he needed assistance with hygiene needs, including picking his clothing; he needed help with medication management, including help taking his medications; and his psychiatric disorder affected his ability to perform self-care and travel beyond his home.  

The Board also considered the November 2011 psychiatric evaluation report by Dr. E.T., which was based upon a thorough examination of the Veteran and a review of the claims file.  Dr. E.T. observed that the Veteran had been brought to the evaluation by his daughter and granddaughter, and that he had stopped driving in 2010.  The Veteran appeared ill and confused, and reported trouble with starting and finishing simple household and self-care tasks.  Regarding social history, Dr. E.T. noted that the Veteran had received Social Security Administration (SSA) disability benefits since 2005 for his mental illness.  The examiner concluded that, at the time of evaluation: the Veteran was suffering from severe PTSD symptoms; he was incapable of leaving the house without the direct physical presence and supervision of his daughters; and he was incapable of self-care or maintenance of the household without the aid of his daughters.  Accordingly, Dr. E.T. opined that it was at least as likely as not that the Veteran had been incapable of self-care and qualified for aid and attendance. 

An August 2012 VA Form 21-2680 by Dr. E.T. made the following favorable findings upon examination: regarding nutrition, the Veteran appeared to have had recent weight loss; he was not able to prepare his own meals; he needed assistance in bathing and in tending to hygiene needs, in that he became confused and had trouble starting and finishing simple self-care tasks; he required medication management, in that he became too confused to safely manage his own prescription medications; he appeared ill, confused, awkward, and clumsy; noted pathologies affecting his ability to perform self-care or travel beyond the home included poor memory, confusion, awkwardness, and clumsiness; and he only left the home with family members for medical appointments.

An October 2015 VA Form 21-2680 by Dr. E.T. made the following findings upon examination: poor nutrition; the Veteran was unable to feed himself or prepare his own meals, in that he required the aid of family members to eat; the Veteran needed assistance in bathing and hygiene needs, in that he required aid to enter and exit the shower; he required help with medication management, including the aid of family members to correctly take medications; and other noted pathologies affecting his ability to travel beyond the home included his inability to drive or leave the house without family members. 

An October 2015 psychiatric evaluation report by Dr. E.T. made the following favorable findings based upon an examination of the Veteran, medical records, and his grandson's collateral history: the Veteran's grandson had driven him to the examination; the Veteran "appeared feeble and incapacitated;" his grandson reported that the Veteran needed aid with simple ambulation, bathing, and eating; the Veteran had stopped driving in 2010; and he had trouble starting and finishing simple self-care and household tasks.  Dr. E.T. opined that, at the time of the evaluation: the Veteran was incapable of leaving the house without the direct supervision of his family; he was incapable of effective self-care or maintenance of the household without the aid of his family; and his psychiatric symptoms had worsened continuously and progressively since November 2011.  Accordingly, Dr. E.T. concluded that it was at least as likely as not that the Veteran had been incapable of self-care and qualified for aid and attendance since October 2005.

The Board also considered the neuropsychiatric assessment received in February 2016 by Dr. J.N.  Dr. J.N.'s findings were generally consistent with the other favorable reports discussed above.  For example, Dr. J.N. noted that the Veteran's family assisted him with multiple ADLs, including cooking, cleaning, and managing bills.  Dr. J.N. further found that the results of various objective psychometric tests accurately reflected his current level of neuropsychological functioning, and that the Veteran appeared to put forth a high degree of effort in his testing performance.  

The Veteran was afforded a VA psychiatric examination in July 2016.  The report noted that his grandson had driven him to the examination.  The Veteran reported that his primary caretaker was his youngest daughter.  He also reported that for the past five years, his daughter had cleaned his house, helped him with medication, taken him to the doctor, and done his laundry.  He reported that he did not think he could do such tasks because "the stress of having to do it would be too much."  Moreover, he reported that his adult grandson managed his financial affairs.  The Veteran stated he spent most of his time at home in bed.  The only place he usually went was the grocery store.  He reported that he had been receiving SSA disability benefits for mental health reasons since 2005.  He stated that he generally did not drive due to road rage, and that he had three car accidents between May 2014 and May 2015.  He also reported he did not cook other than using the microwave.  He explained he was "afraid" of leaving the stove or oven on, and that he would "go back and check two or three times" to make sure the stove and oven were off.  He also stated that he would check to make sure the water faucet was off, because in the past (including two to three months ago), he had left the water faucet on and the water had "spilled over to the cabinets."  He explained he bought food from the grocery store or had carry-out meals.  Although the Veteran reported that he could shower himself, he stated he went weeks without showering, and that at times, in a week, he would shower only once.  Furthermore, although he reported that he was able to brush his own teeth, he only did so about three times per week.  

The Veteran was afforded another VA examination regarding aid and attendance in July 2016.  The examiner noted that he was accompanied by a family member during the examination.  Most findings regarding his general appearance, self-care skills, ADLs, ability to protect himself from daily hazards and dangers (including memory loss), and ability to leave the home were negative or normal.  

The record also contains some VA outpatient treatment records that generally were consistent with the favorable medical evidence discussed above, including an October 2015 nursing primary care note referencing the Veteran's complaints of memory issues.  The provider observed that his current blood pressure was very high.  Although the Veteran reported that he had been taking medications as prescribed, he could not remember the medications that he had taken that morning.  The Veteran reported that his grandson helped him with his medications due to his memory issues.

The Board affords more weight to the consistent, competent, favorable medical opinions and reports summarized above than to the May 2011 and July 2016 VA examinations regarding aid and attendance.  First, the May 2011 VA examiner could not determine if the Veteran needed aid and attendance for his mental condition without resorting to speculation.  The 2011 VA examiner did not explain why this was the case, but found that he could do ADLs on his own.  This finding was inconsistent with the weight of the more persuasive, favorable medical evidence summarized above.  Likewise, the Board affords little probative value to the generally negative or normal findings of the July 2016 VA aid and attendance examiner regarding general appearance, self-care skills, ADLs, ability to protect himself from daily hazards and dangers (including memory loss), and ability to leave the home.  Such findings were conclusory and very inconsistent with the weight of the probative medical evidence discussed above (including the separate, July 2016 VA psychiatric examination).  Indeed, the Veteran consistently showed serious difficulties with ADLs involving self-care, hygiene, and the ability to protect himself from safety hazards, including his needs for family assistance with eating and cooking, showering and brushing his teeth regularly, driving and traveling outside the home, and medication management. 

In summary, the Board finds that the evidence is at least in equipoise as to whether the Veteran has satisfied the criteria for SMC for aid and attendance under 38 C.F.R. § 3.352(a).  Accordingly, affording the benefit of the doubt to the Veteran, the claim is granted.


II. Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in October 2017 correspondence, the Veteran's attorney withdrew the appealed issues of entitlement to service connection for multiple sclerosis, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthralgia.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

Entitlement to SMC for aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits.

The appealed issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthralgia is dismissed.

The appealed issue of entitlement to service connection for multiple sclerosis is dismissed.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


